Wood, J., (after stating the facts.) We will not undertake to set out the evidence, but we are of the opinion that the court was correct in finding that there was no fraud in procuring the order of allowance of the claim upon which the order of sale was founded. If it be true, as appellant alleges, that appellee did not demand of him, in writing, as the personal representative of Gresham, deceased, sixty days before the next term of the probate court, to present his petition praying for an order to sell the lands belonging to the intestate, as required by law, then the court might have been without jurisdiction to make the order. The probate court is a court of superior jurisdiction. Borden v. State, 11 Ark. 519; Ex parte Marr, 12 Ark. 84; Montgomery v. Johnson, 31 Ark. 74; Apel v. Kelsey, 52 Ark. 341; Alexander v. Hardin, 54 Ark. 489. It has exclusive jurisdiction of the payment of claims against the estate of deceased persons. Horner v. Hanks, 22 Ark. 572. Where a court of general jurisdiction acts within the scope of its general powers, its judgments will be presumed to be in accordance with its jurisdiction. The evidence was not legally sufficient to overcome' this presumption. The appellant simply says that he did not have legal notice, thiis virtually admitting that he did have notice. But he does not show that it was not legal. That was a question for the court. The appellant’s ipse dixit that the notice was not legal would not make it so. Affirm.